 


109 HR 31 IH: To direct the Administrator of General Services to take such action as may be necessary to have the Federal Trade Commission vacate the building located at 600 Pennsylvania Avenue, NW, in the District of Columbia and to make that building available for occupancy by the National Gallery of Art.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 31 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Mica introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To direct the Administrator of General Services to take such action as may be necessary to have the Federal Trade Commission vacate the building located at 600 Pennsylvania Avenue, NW, in the District of Columbia and to make that building available for occupancy by the National Gallery of Art. 
 
 
1.National Gallery of Art 
(a)LocationNot later than December 31, 2012, the Administrator of General Services shall take such action as may be necessary to— 
(1)have the Federal Trade Commission vacate the building located at 600 Pennsylvania Avenue, NW, in the District of Columbia; 
(2)make that building available for occupancy by the National Gallery of Art; and 
(3)relocate the Federal Trade Commission into another appropriate building in a location selected in consultation with the Commission. 
(b)ReconstructionThe Administrator shall reconstruct the building referred to in subsection (a)(1) to house and exhibit works of art and carry administrative functions, subject to the requirements of the Director of the National Gallery of Art. 
(c)DesignationBeginning on the date that the National Gallery of Art takes occupancy of the building referred to in subsection (a)(1)— 
(1)the building shall be known and designated as the National Gallery of Art; and 
(2)any reference in a law, map, regulation, document, paper, or other record of the United States to the building shall be deemed to be a reference to the National Gallery of Art. 
 
